82 F.3d 412
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Edward WILLIAMS, Jr., Plaintiff-Appellant,v.J.R. INGRAM, Special Agent;  Ron Rogers, Special Agent;Unknown Officers and Agents, Defendants-Appellees.
No. 95-7982.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 12, 1996.

M.D.N.C.
AFFIRMED.
Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   James A. Beaty, Jr., District Judge.  (CA-94-270-2)
George Edward Williams, Jr., Appellant Pro Se.  Lindsay Reeves Davis, Jr., Charles Edward Nichols, NICHOLS, CAFFREY, HILL, EVANS & MURRELLE, Greensboro, North Carolina;  Gill Paul Beck, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his complaint filed under 42 U.S.C. § 1983 (1983) and Bivens.*  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.   Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.   Williams v. Ingram, No. CA-94-270-2 (M.D.N.C. Oct. 11, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)